               IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

                                           ★
In   re:
                                           *          CV 118-100
                                           *
TIMOTHY JERMAINE PATE a/k/a
                                           *
AKENATEN      ALI
                                           *


                                           *

                                           *
UNITED STATES OF AMERICA,
                                           ■k

                                           ■k
       Plaintiff-Intervenor,
                                           ■k

                                           •k
       V.
                                           ■k

                                           ■k
TIMOTHY JERMAINE PATE a/k/a
                                           •k
AKENATEN ALI,
                                           •k


                                           ■k
       Defendant.




                                        ORDER




       The above Parties appeared before the Court for a hearing on

the Government's request for injunctive relief {Doc. 5) .              (Clerk's

Minutes,      Doc. 20.)       In its Order dated April 2,      2019, declaring

Defendant's         liens    asserted   against   government   officials   null,

void, and of no legal effect, the Court reserved judgment on the

Government's requested injunctive relief until it held the above-

referenced hearing pursuant to 28 U.S.C. § 2202.               (Order, Doc. 16,

at   5-6. )

       Based upon the Court's findings of fact and conclusions of

law as stated in the hearing, IT IS HEREBY ORDERED that:

        (1) The Government's motion for injunctive relief (Doc. 5) is

GRANTED.
     (2) Defendant provide written notice to the United States

Attorney for the Southern District of Georgia of all liens, UCC-1

Financing Statements, and other debt instruments filed against

government officials.

     (3) All liens, UCC-1 Financing Statements, and other debt

instruments filed by Defendant against any government official

with any federal or state court or agency be expunged from public

record or a copy of this Order and the Court's Order dated April

2, 2019, be filed with all liens, UCC-1 Financing Statements, and

other debt instruments to provide notice of the instruments'

nullification.


     (4) Defendant, or anyone acting on his behalf or in concert

with him, be permanently enjoined from filing in any state or

federal court or agency any lien or instrument purporting to create

a debt against or attach, encumber, or otherwise affect the assets

of any government official without the Court's prior authorization

in writing.      Failure to obtain the Court's prior authorization

renders the asserted lien or debt instrument null, void, and of no

legal effect; is grounds for the lien or debt instrument to be

rejected, disregarded, or expunged from public record; and will

constitute contempt of court.

     (5)   Defendant    be   permanently   enjoined   from   filing   any

pleading in the United States District Court for the Southern

District of Georgia without the Court's prior authorization in

writing.   To file a pleading. Defendant shall initially file a
motion requesting the Court's approval.    First, the motion shall

explain the legal basis of the pleading. Second, the proposed

pleading shall be clearly attached as an exhibit to the motion.

Third, the motion shall comply with the Federal Rules of Civil

Procedure and the Local Rules for the Southern District of Georgia.

Any failure by Defendant to comply with the Court's directive for

filing future pleadings may result in the denial of the motion,

the dismissal or striking of the proposed pleading, and other

sanctions.


     (6) The Clerk is DIRECTED to ENTER JUDGMENT in favor of the

Government on Counts II, III, and IV of the Government's Complaint

(Doc. 12); TERMINATE all other motions, if any; and CLOSE this

case.



     ORDER ENTERED at Augusta, Georgia, this /5^dav of May,
2019.




                               J. RmD^ HALL, /HIEF JUDGE
                               UNITED^TATES DISTRICT COURT
                               SOUTHED DISTRICT OF GEORGIA
